DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods and system for training a separation of overlapping chromosome recognition model base on simulation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 recites the limitation "a plurality of chromosome objects" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “plurality of chromosome objects” in claim 1, line 15-16.  


	Claim 7 recites the limitation "an organized image” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “an organized image” in claim 1, line 23.  
Appropriate correction is required.

	Claim 8 recites the limitation "the neural network " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A previous recitation for “the neural network” cannot be found in either claim 1 or claim 8.  
Appropriate correction is required.

	Claims  9-11, claim 9  recites the limitation "" a chromosome recognition model " in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “a chromosome recognition model” in claim 1, line 1.  
the limitation " an image " in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “an image” in claim 1, line 13.  
the limitation " a reference subject " in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “a reference subject” in claim 1, line 9.  
the limitation "a plurality of chromosome objects" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “plurality of chromosome objects” in claim 1, line 15-16.
the limitation "an organized image” in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear to the Examiner if this is the same as the “an organized image” in claim 1, line 23
	Claims 10-11 are also rejected under 35 USC 112(b) because they are dependent on claim
	Appropriate correction is required.

	Claim 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112.
	Claim 12, recites the limitation “ a karyotype image” , line 11 and “ a karyotype image” , line 14.When both “ a karyotype image” are claimed in the same claim, it is unclear whether the "karyotype image " is the same or different. Therefore, the scope of the claim is indefinite
	Claim  13-17 are also rejected under 35 USC 112(b) because they are dependent on claim 12.
	Appropriate correction is required.
	Claims  13 recites the limitation " a detecting unit " in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “a detecting unit ” in claim 12, line 7-8.
the limitation "" a minimum bounding box " in line 11-12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “a minimum bounding box” in claim 12, line 22.
	Appropriate correction is required

	Claims  15 recites the limitation " a recalibration and reporting unit " in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “a recalibration unit ” in claim 12, line 8.
the limitation "" a organized image " in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “an organized image” in claim 12, line 26.
	Appropriate correction is required

	Claims  16 recites the limitation “an image” in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “an image” in claim 12, line 16.
the limitation " a plurality of chromosome objects " in line 7.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “a plurality of chromosome objects” in claim 12, line 18-19.
the limitation “a organized image” in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is not clear to the Examiner if this is the same as the “an  organized image” in claim 12, line 26.
	Claim  17 is also rejected under 35 USC 112(b) because they are dependent on claim 16.
	Appropriate correction is required

Allowable Subject Matter
Claim 1 – 17 are  allowed if  they are overcome the 112b rejection. 
Zhang et al ( U.S. 20140016843 A1 ) teaches system and method for pre-processing digitized images to extract and straighten individual chromosome images, arranges the images into a standard karyotype, to profile the banding patterns and to extract relevant features.(Par 7 , line 1-5)  It teaches about a system and method for computer-assisted karyotyping includes a processor which receives a metaphase images of chromosomes object for processing in an image processing module and a classifier module (Par 12, line 1-5).
Sharma et al ( U.S. 20190026604)  teaches about a systems and method  addresses the problems in karyotyping as  segmentation and classification of overlapping chromosomes in metaphase spread images by providing an end to end solution for machine assisted segmentation and classification of chromosomes that combines use of a non-expert crowd for annotating chromosome segments and a deep classification model for categorizing the individual chromosomes.(Par 32)
Ning Xie, Xu Li, Kang Li, Yang Yang, Heng Tao Shen  are teach about an integrated workflow to segment out and classify chromosomes automatically using a combination of multiple input convolutional neural networks and geometric optimization.(Abstract, line 9-11; Fig.1 work flow of the system). 
	Regarding independent claim 1, “Zhang et al” and “Sharma et al” and “Ning Xie, Xu Li, Kang Li, Yang Yang, Heng Tao Shen”, either singularly or in combination, fails to anticipate or render the following limitations obvious:   
 25c) controlling the random generation unit to perform, using the organized image, a random generation process based on the plurality of chromosome objects in the25 organized image to generate a simulated metaphase image that includes the plurality of chromosome objects that are randomly reorganized; 
e) controlling the recalibration unit to perform a recalibration procedure on the simulated metaphase image so as to obtain a recalibrated image in which the 10chromosome objects are separated from one another; 
and f) repeating steps c) to e) so as to train the chromosome recognition model for identifying feature of chromosome objects included in an image including the chromosome data as an input of the chromosome 15recognition model, and classifying the chromosome objects to obtain the organized image as an output of the chromosome recognition model.
	Regarding independent claim 12, “Zhang et al” and “Sharma et al” and “Ning Xie, Xu Li, Kang Li, Yang Yang, Heng Tao Shen”, either singularly or in combination, fails to anticipate or render the following limitations obvious:
performing the image process operation an unsupervised clustering on the karyotype image to obtain a mask and a minimal bounding box of each of the plurality of chromosome objects, and performing an unsupervised clustering on the 25karyotype image to classify and organize the plurality of chromosome objects for obtaining an organized image that includes a set of organized chromosome objects,30 
said random generation unit performing a random generation process based on the plurality of chromosome objects in the organized image to generate a simulated metaphase image that includes the plurality of 5chromosome objects that are randomly reorganized; 
said recalibration unit performing a recalibration procedure on the simulated metaphase image so as to obtain a recalibrated image in which the chromosome objects are separated from one another;
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jahani, S, Setarehdan, S.K, Fatemizadeh, E teach Automatic Identification of Overlapping/Touching Chromosomes in Microscopic images Using Morphological Operators. However, it teaches about  an effective algorithm for identification of any cluster of the overlapping/touching chromosomes together with the number of chromosomes in the cluster.
Siddharth , R. C. Tripathi teach about separation of overlapped chromosome images from single chromosome images and detecting possibility of various diseases by karyotype. However, it teaches about using artificial neural networks to solve the problem of separation of the images with one chromosome from those having more than one (touching/overlapped) chromosomes.
P Kiruthika , K B Jayanthi , Madian Nirmala teach about Classification of Metaphase Chromosomes Using Deep Learning Neural Network, however, it teaches about  a convolution based deep learning to classify the chromosomes for automated karyotyping.
Rogan et al (U.S. 20130216118 A1) teaches about Centromere Detector and Method for Determining Radiation Exposure from Chromosome Abnormalities, however, it teaches about a method  for analyzing chromosome damage in cells that have been exposed to ionizing radiation by analyzing images of their centromere.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY A TRAN whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 4113